Citation Nr: 1039914	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-18 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disorder.

2.  Entitlement to service connection for a left foot disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from May 1941 to December 1945 
and from April 1951 to November 1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claims.

The claims were remanded by the Board in July 2009 for additional 
development and to address due process concerns.  More 
specifically, the RO/Appeals Management Center (AMC) was 
requested to ask the Veteran to identify all medical care 
providers that had treated him for his left foot and hands from 
1957 to 1997 and to make arrangements to obtain those records, 
and to return the claims folder to the January 2007 VA examiner 
for an opinion on etiology.  A Veterans Health Administration 
(VHA) opinion was obtained in July 2010.  The actions directed by 
the Board have been substantially complied with and the matters 
returned for appellate review.  See D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hand disorder is not etiologically 
related to active service.  

2.  The Veteran's left foot disorder is not etiologically related 
to active service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hand 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for a left foot disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the disease 
is manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376 - 77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (2009).  A layperson is 
competent to identify a medical condition where the condition may 
be diagnosed by its unique and readily identifiable features.  
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, 
where symptoms are capable of lay observation, a lay witness is 
competent to testify to a lack of symptoms prior to service, 
continuity of symptoms after in-service injury or disease, and 
receipt of medical treatment for such symptoms.  Layno v. Brown, 
6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).

The Veteran seeks service connection for disorders of his 
bilateral hands and left foot.  He claims that he injured his 
left foot and hands in 1944 when he jumped out of a truck that 
had come under machine gun fire and landed on the side of a ditch 
on his left foot and hands.  The Veteran contends that he was 
treated at a field hospital while in service and that he has 
developed severe arthritis in both hands and left foot.  He 
asserts that his right knee, which is service-connected, was 
injured in the same incident.  The Veteran contends that 
arthritis was evident in his hands and foot just a few years 
after service and progressively worsened over the years.  He also 
reports that he was first seen in 1958 following separation from 
his second period of active duty and that he continued to seek 
treatment but does not have any records as many of his medical 
providers are deceased or are entities that no longer exist.  See 
VA Forms 21-4138 dated February 2006, April 2006 and January 
2010; October 2006 notice of disagreement; May 2007 VA Form 9.  

The Veteran's service treatment records are devoid of reference 
to complaint of, or treatment for, any problems with his left 
foot and/or bilateral hands.  During an August 1950 active duty 
examination, which was conducted after the injury the Veteran 
alleges occurred, he denied arthritis; bone, joint or other 
deformity; and lameness, and clinical evaluation of his bones, 
joints, muscles, feet and gait was normal.  See reports of 
medical examination and history.  The Veteran did report a 
history of a prior injury in August 1957, specifically stating 
that he had chipped his left ankle, but he denied having any 
significant residuals.  See clinical record.  At the time of his 
November 1957 discharge examination, the Veteran reported cramps 
in his legs but denied arthritis or rheumatism; bone, joint or 
other deformity; lameness; and foot trouble.  Clinical evaluation 
of his feet and upper extremities was normal but clinical 
evaluation of his lower extremities was abnormal.  The examiner 
noted a small fibroma of the left lateral leg just above the 
external mallerbus.  It was also noted that the Veteran 
experienced leg cramps during sleep.  No findings specific to his 
feet or hands were noted.  See reports of medical examination and 
history.  

At this juncture, the Board notes that during a February 1958 VA 
compensation and pension (C&P) examination, conducted 
approximately three months after his discharge from service, the 
Veteran complained of trouble with his left ankle.  No specific 
findings related to this complaint were made, however, and no 
diagnosis was provided.  

The post-service medical evidence in this case clearly 
establishes that the Veteran has disorders involving his 
bilateral hands and left foot, specifically osteoarthritis of his 
hands and left foot, and that he has documented treatment for 
these conditions.  Moreover, the Board finds that the Veteran has 
competently and credibly described an in-service injury to his 
hands and left foot and continuity of symptomatology following 
his discharge from service.  See Layno, 6 Vet. App. at 470.  In 
light of the foregoing, the question to be resolved in this case 
is whether the Veteran's current bilateral hand and left foot 
disorders are etiologically related to his active service.  

The Veteran was afforded a VA C&P examination in January 2007, at 
which time his claims folder and medical records were reviewed.  
In regards to his bilateral hand condition, the Veteran reported 
injuring his right hand when he fell off a truck in 1945 while in 
service.  The examiner reported that an x-ray of the left hand 
taken in January 2007 revealed severe osteoarthritis, PIP and DIP 
joints, second through fifth fingers; severe osteoarthritis, 
first carpometacarpal joint; and cystic degenerative change, 
first metacarpal bone, and that an x-ray of the right hand taken 
in January 2007 revealed severe osteoarthritis, second through 
fifth fingers; fused PIP joint, fifth finger; and severe 
osteoarthritis, first carpometacarpal joints.  In regards to his 
left foot condition, the Veteran reported injuring his left foot 
in 1945 when he jumped out of a truck and handed on his left 
foot, fracturing his left heel and developing swelling of his 
left knee.  He also reported dropping a five gallon gas can on 
top of his foot in 1954.  The examiner reported that a January 
2007 x-ray of the Veteran's left foot revealed severe 
osteoarthritis, first metatarsophalangeal joint; degenerative 
joint disease, fifth tarsometatarsal joint; and calcaneal spur.  

Following physical examination, the Veteran was diagnosed with 
osteoarthritis of the right and left hands and osteoarthritis and 
bone spur of the os calcis, left foot.  It was the examiner's 
opinion that the osteoarthritis of the Veteran's hands and left 
foot was less likely as not consistent with the type of injury 
the Veteran claimed to have endured.  The rationale employed by 
the examiner was that review of the claims folder did not show 
evidence of the injury claimed by the Veteran and that the lapse 
of time between the injury and the Veteran's current complaints 
was significantly long.  

In its July 2009 remand, the Board determined that the January 
2007 VA examiner failed to acknowledge the service treatment 
record showing a history of a chipped left ankle and the 
Veteran's complaints of continuity of symptomatology before 
providing this opinion, such that an addendum was required.  

The same VA examiner conducted another VA examination in March 
2010.  At the time of this examination, the Veteran reported the 
injuries sustained after jumping out of the truck and also 
reported dropping a five gallon gas can on his left foot in 1954.  
Following examination, the Veteran was diagnosed with left foot 
severe osteoarthritis, first metatarsophalangeal joint; 
degenerative joint disease, fifth tarsometatarsal joint; and 
calcaneal spur.  He was also diagnosed with right hand severe 
osteoarthritis, second through fifth fingers; fused PIP joint, 
fifth finger; and severe osteoarthritis, first carpometacarpal 
joints; and left hand severe osteoarthritis, PIP and DIP joints, 
second through fifth fingers; severe osteoarthritis, first 
carpometacarpal joint; and cystic degenerative change, first 
metacarpal bone.  

It was the examiner's opinion that it is less likely as not that 
the Veteran's claimed right hand condition is due to his in 
service injury and that it is less likely as not that the 
Veteran's left foot severe osteoarthritis, first 
metatarsophalangeal joint, severe degenerative joint disease, 
fifth tarsometatarsal joint, and left heel spur are related to 
his in-service injury due to fall.  The rationale for this 
opinion was there is no medical evidence of a right hand 
condition in service; there is no medical evidence that the 
Veteran injured the first metatarsophalangeal joint and the fifth 
tarsometatarsal joint in service; there is data that the Veteran 
dropped a five gallon gas can on his left foot in 1954; there is 
medical evidence that the Veteran had a chipped left ankle 
condition in service without significant residual per data in 
service treatment records; and the Veteran has similar x-ray 
findings in both feet.  

The Board sought a medical advisory opinion from an orthopedist 
in June 2010 because it had determined that the Veteran's left 
hand condition needed to be addressed, which it had not at the 
time of the March 2010 examination, and because it determined 
that while the VA examiner acknowledged the service treatment 
record showing a history of a chipped left ankle, he again failed 
to consider the Veteran's complaints of continuity of 
symptomatology in providing his opinion.  An orthopedic 
specialist was asked to review the Veteran's claims folder and 
express an opinion as to whether it at least as likely as not 
(i.e., probability of 50 percent or greater) (a) that any 
currently diagnosed left foot disorder had its clinical onset 
during active service or is related to either of the Veteran's 
in-service injuries (jumping out of a truck into a ditch or 
dropping a five gallon gas can on his left foot); and (b) that 
any currently diagnosed bilateral hand disorder had its clinical 
onset during active service or is related to the Veteran's in-
service injury when he jumped out of a truck into a ditch.  The 
examiner was specifically asked to acknowledge the service 
treatment record showing a history of a chipped left ankle and 
the Veteran's complaints of continuity of hand and left 
foot/ankle symptomatology since service.

The requested opinion was provided in July 2010 by Dr. R. R., 
Chief of the Orthopedic Section at the Miami VA Healthcare 
System.  Dr. R. reported reviewing the Veteran's claims folder 
and noted the following in reference to the Veteran's left foot: 
that the Veteran dropped a five gallon gas can on his left foot 
in 1954 while in service; that there is medical evidence that the 
Veteran had a chipped left ankle condition without significant 
residual per data in the service treatment record; that there is 
no evidence of treatment following the injury in his active duty 
records (and that she could not find and the Veteran did not 
produce records of treatment after separation from service); a 
diagnosis of narrowing of the joint at the first metatarsal 
phalangeal joint and calcaneal spurs in 1996 and the diagnosis of 
osteoarthritis of his hands at that time; and that he had similar 
x-ray findings in both feet and osteoarthritis of both hands at 
the time of the 2010 VA examination.  In regards to the Veteran's 
bilateral hands, Dr. R. noted that there was no proof the Veteran 
was treated after separation from service, although he claims he 
was first seen in 1958 for injured hands, and there is no 
documentation in the Veteran's records; and the time lapse 
between 1954 and 1996 is 42 years, indicating a degenerative 
process of age, also the symptoms and images of both hands and 
feet demonstrate bilateral processes, which is common in 
degenerative process more than a post-injury traumatic injury.  

It was Dr. R.'s opinion that there is less than a 50 percent 
probability that the Veteran's current condition involving his 
left foot had its clinical onset from the injury he sustained 
while on active duty service when he dropped a five gallon gas 
can on his foot and/or when he jumped out of a truck into a 
ditch.  It was also Dr. R.'s opinion that there is less than a 50 
percent probability that the Veteran's current condition 
involving his bilateral hands had its clinical onset from the 
injury he sustained while on active duty status when he jumped 
out of a truck into a ditch.  

The Board acknowledges that Dr. R. has noted that there is no 
evidence of treatment of the Veteran's left foot following the 
in-service injury, that the Veteran did not produce records of 
treatment for his left foot after separation from service, and 
there was no proof the Veteran was treated for a bilateral hand 
condition in service after his separation from service.  While 
these statements could be considered problematic in light of the 
fact that official documentation is not imperative to the claim 
since the Board has determined that the Veteran's assertions 
regarding an in-service injury to his left foot and bilateral 
hands and continuity of symptomatology are competent and 
credible, there is no prejudice to the Veteran in proceeding.  
This is so because Dr. R. fully considered the in-service 
incidents reported by the Veteran, and his complaints of 
symptomatology after service, in providing her opinion.  
Moreover, Dr. R. specifically noted that the symptoms and images 
of both hands and feet demonstrate bilateral processes, which is 
common in the degenerative process related to age more than a 
post-traumatic injury disease process, clearly indicating that 
she had considered an in-service traumatic injury to the 
Veteran's hands and left foot.  In light of the foregoing, the 
Board finds that Dr. R. did not discount the Veteran's reported 
in-service fall and complaints of continuing symptoms after 
service that it has deemed both competent and credible.

The Board also notes that despite some flaws in the opinion 
provided by the VA examiner who conducted the January 2007 and 
March 2010 VA examinations, this VA examiner also fully 
considered the in-service incidents reported by the Veteran in 
providing his opinion.  Moreover, in January 2007, the VA 
examiner determined that the osteoarthritis of the Veteran's 
hands and left foot was inconsistent with the type of injury the 
Veteran claimed to have endured, similar to Dr. R.'s 
determination that the symptoms and images of the Veteran's 
bilateral hands and feet are more common in age-related 
degenerative process than post-traumatic injury disease process.  

The Board acknowledges that the Veteran contends that his hands 
and left foot were injured at the same time as his right knee, 
for which service connection is in effect.  And while the Veteran 
has met two of the requirements to substantiate a claim for 
service connection, namely providing evidence of an in-service 
injury or event and evidence of a current disability involving 
his bilateral hands and left foot, the medical evidence 
establishes that his current bilateral hand and left foot 
disorders, diagnosed as osteoarthritis, are not etiologically 
related to active service.  Although the Veteran is competent to 
describe his symptoms, he is not competent to provide an opinion 
as to the date of onset or etiology of his bilateral hand and/or 
left foot disorder, irrespective of the fact that his service-
connected right knee was also injured in this incident.  For the 
foregoing reasons, service connection is not warranted and the 
claims must be denied.  In addition, there is no evidence to 
support a finding that the arthritis involving the Veteran's 
bilateral hands and/or left foot was diagnosed within a year 
following his discharge from service so as to support a grant of 
service connection on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309.

As the preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service-
connection claim, including:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Prior to the issuance of the June 2006 rating decision that is 
the subject of this appeal, the Veteran was advised of the 
evidence needed to substantiate a claim for service connection 
and of his and VA's respective duties in obtaining evidence.  The 
Veteran was also provided notice of the appropriate disability 
rating and effective date of any grant of service connection, as 
required by Dingess/Hartman.   See March 2006 letter.  
Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty has also been met as the 
Veteran service, VA and private treatment records have been 
obtained and he was afforded several appropriate VA examinations 
in connection with his claims.  The July 2010 VHA examiner, in 
particular, reviewed the Veteran's records and considered his 
history in providing her opinion, and that opinion is found to be 
adequate.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, the Board finds that no further 
notification or assistance is necessary, and deciding the appeal 
is not prejudicial to the Veteran.


ORDER

Service connection for a bilateral hand disorder is denied.  

Service connection for a left foot disorder is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


